Citation Nr: 1309046	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  11-12 567	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to January 1990 and from January 1991 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction rests with the RO in St. Petersburg, Florida, from which the Veteran's appeal was certified.  The Veteran testified at a February 2013 hearing by the undersigned held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.

The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDING OF FACT

The Veteran's first period of service was from November 1988 to January 1990, during a peacetime period; her second period of service was from January 31, 1991, to February 1, 1991, a period less than 90 days during a wartime period.


CONCLUSION OF LAW

The criteria for nonservice-connected pension have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.16, 3.203 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  However, the United States Court of Appeals for Veterans Claims has held that when the law as mandated by statute, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  General due process concerns have been satisfied in connection with this appeal; the Veteran has been accorded ample opportunity to present evidence and argument in support of her appeal, and further discussion of the VCAA is not required.  See 38 C.F.R. § 3.103 (2012); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Pension is provided for a veteran with honorable active military service of 90 days or more during a period of war, or discharge or release from service during a period of war for a service-connected disability, who is permanently and totally disabled from nonservice-connected disability not the result of that veteran's willful misconduct and who meets certain annual income limitation requirements.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(a) (3).

The Veteran's service personnel records reflect that she had active service from November 1988 to January 1990 and from January 1991 to February 1991.  VA's defined periods of war are listed in 38 C.F.R. § 3.2.  For veterans who did not serve in the Republic of Vietnam, the Vietnam wartime period is considered to begin on August 5, 1964 and end on May 7, 1975.  The Gulf War wartime period is considered to begin on August 2, 1990, and end on a date to be determined through a future date to be set by law or Presidential Proclamation.  The constitutionality of this eligibility requirement has been upheld.  Fisher v. West, 11 Vet. App. 121, 123-24 (1998).

The Veteran's first period of active military service, from November 1988 to January 1990, falls into the peacetime period between the Vietnam wartime period and the Gulf War wartime period.  The Veteran's single-day second period of active military service, which occurred on January 31, 1991, falls within Gulf War wartime period.  38 C.F.R. § 3.2 (e), (f).  

During her February 2013 Board hearing, the Veteran asserted that pension is warranted because she was discharged from service for a service-connected disability.  However, eligibility for nonservice-connected pension exists only when a claimant has been separated or discharged from a period of wartime service due to a service-connected disability.  Review of her Department of Defense Form 214 (DD-214) for her first period of active duty service reflects that she was discharged due to failure to meet her service department's weight control standards.  However, her first period of service occurred during a peacetime period, so the basis of discharge is irrelevant for the purposes of nonservice-connected pension.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(a) (3).

Further, while her second period of service occurred from January 31, 1991 to February 1, 1991, during a wartime period, her DD-214 for that period of service reflects that she was separated from service based on the expiration of her term of service, not due to any disability.  To that end, eligibility for the second period of service also does not exist on the basis that although her second period of service occurred during a wartime period, her 2 days of service during that period are less than the required minimum 90 days of required by 38 U.S.C.A. § 1521(a), (j) and 38 C.F.R. § 3.3(a) (3).  

Having determined that the Veteran's first period of service occurred during a peacetime period, that her second period of service during a wartime period totaled less than 90 days in duration, and that she was not separated from her wartime period of active duty service on the basis of a service-connected disability, the Board must conclude that the criteria for eligibility for nonservice-connected pension have not been met, and the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  While sympathetic to the Veteran's physical and financial concerns as expressed during her February 2013 Board hearing and as documented in the voluminous VA treatment records associated with the claims file, the Board is also without legal authority to grant entitlement to nonservice-connected pension on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to nonservice-connected pension is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


